PNG
    media_image1.png
    172
    172
    media_image1.png
    Greyscale
United States Patent and Trademark Office    
        
            
                                
            
        
    

Commissioner for Patents
United States Patent and Trademark Office
P.O. Box 1450
Alexandria, VA 22313-1450
www.uspto.gov




In re Application of 
Reis et al.
Application No. 15/095,244
Filed: 11 Apr 2016
Patent No. 10,803,490
Issued: 13 Oct 2020
:
:	REDETERMINATION OF
:	PATENT TERM 
:	ADJUSTMENT
:
Attorney Docket No. 16113-1526003


This is a redetermination of the patent term adjustment in response to the application for patent term adjustment, filed December 14, 2020 requesting that the patent term adjustment determination for the above-identified patent be changed from 50 days to 139 days. 

This redetermination of patent term adjustment is not the Director's decision on the applicant's request for reconsideration for purposes of seeking judicial review under         35 U.S.C. §154(b)(4).

On October 13, 2020 the above-identified application issued into U.S. Patent No. 10,803,490.  The patent issued with a PTA of 50 days. The PTA of 50 days was based upon 242 days of “A” delay plus 0 days of “B” delay, reduced by 192 days of Applicant delay.  The present request for redetermination of the patent term adjustment was timely filed within two months of the patent issue date.  The assessment of “A” and “B” is not at issue.  At issue is the 192 days of Applicant delay.

The present petition

Patentee argues that he was improperly assessed Applicant delay of 92 days under                     37 CFR 1.704(c)(10) for the submission of a request to correct the Applicant’s name,  together with a corrected Application Data Sheet (ADS), on July 14, 2020, after the mailing of a Notice of Allowance.  According to Patentee, he should only have been assessed 3 days of Applicant delay for the request, measured from July 14, 2020 to July 16, 2020 the date the Office mailed a corrected filing receipt.  

Discussion

37 CFR 1.704(c)(10) states that a circumstance that constitutes a failure of the applicant to engage in reasonable efforts to conclude processing or examination of an application includes:


	Submission of an amendment under § 1.312  or other paper, other than a request for 	continued examination in compliance with § 1.114, after a notice of allowance has been 	given or mailed, in which case the period of adjustment set forth in § 1.703  shall be 	reduced by the lesser of: 

	(i) The number of days, if any, beginning on the date the amendment under § 1.312 or 	other paper was filed and ending on the mailing date of the Office action or notice in 	response to the amendment under § 1.312 or such other paper

As such, under the circumstances in this instance, Applicant delay under 37 CFR 1.704(c)(10) for the submission of the request to correct Applicant’s name and ADS on July 14, 2020 should have been calculated as 5 days, not 72 days as assessed by the Office.  

Overall PTA Calculation
Formula:

“A” delay + “B” delay + “C” delay - Overlap - applicant delay = X

USPTO’s Calculation:				
	                         
242 + 0 + 0 – 0 – 103 = 139

Conclusion

Patentee is entitled to PTA of one hundred thirty-nine (139) days. Using the formula “A” delay + “B” delay + “C” delay - overlap - applicant delay = X, the amount of PTA is calculated as following: 242 + 0 + 0 – 0 – 103 = 139 days. 

The application is being forwarded to the Certificate of Corrections Branch for issuance of a certificate of correction. The Office will issue a certificate of correction indicating that the term of the above-identified patent is extended or adjusted by one hundred thirty-nine (139) days.

Telephone inquiries specific to this matter should be directed to the undersigned at (571) 272-3207.

/Cliff Congo/

Cliff Congo
Attorney Advisor
Office of Petitions  

Enclosure:  Copy of DRAFT Certificate of Correction




UNITED STATES PATENT AND TRADEMARK OFFICE
DRAFT CERTIFICATE OF CORRECTION
		PATENT          :  10,803,490
		DATED            :  October 13, 2020   
		INVENTOR(S) :  Reis et al.  
		
	It is certified that error appears in the above-identified patent and that said Letters Patent is hereby corrected as shown below:
	
	On the cover page,

	 [*] Notice:	Subject to any disclaimer, the term of this patent is extended or adjusted under 35 USC 154(b) by 50 days.

      Delete the phrase “by 50 days” and insert – by 139 days--